United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-61100
                         Summary Calendar


MARGOT TORRICO-SANCHEZ, also known as Rose Gomez,

                                               Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                               Respondent.

                      --------------------
         Petition for Review of a Final Administrative
                         Removal Order
                        No. A 77 804 531
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Margot Torrico-Sanchez (Torrico) petitions this court to

review her final administrative removal order, challenging the

Attorney General’s discretion to place her in expedited removal

proceedings under U.S.C. §§ 1228(b)(1), (2).   The Department of

Homeland Security (DHS) charged Torrico with being removable

based on a prior aggravated felony conviction, pursuant to

8 U.S.C. § 1227(a)(2)(A)(iii).

     Torrico avers that the Attorney General acted in an

arbitrary manner in not placing her into general removal

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-61100
                                 -2-

proceedings.   She argues that this “raw exercise” of power

deprived her of due process of law under the Fifth Amendment to

the Constitution.   The Government contends that this court is

without jurisdiction to consider the issue.

     The REAL ID Act precludes judicial review of any removal

order based on, inter alia, commission of an aggravated felony.

8 U.S.C. § 1252(a)(2)(C); Hernandez-Castillo v. Moore, 436 F.3d

516, 519 (5th Cir.), cert. denied, 127 S. Ct. 40 (2006).      The Act

also generally precludes judicial review of discretionary

decisions of the Attorney General.   Gutierrez-Morales v. Homan,

461 F.3d 605, 609 (5th Cir. 2006).   However, none of the

provisions of the Act “shall be construed as precluding review of

constitutional claims or questions of law raised upon a petition

for review.”   8 U.S.C. § 1252(a)(2)(D).

     Because Torrico concedes that she was removable as an

aggravated felon, 8 U.S.C. § 1252(a)(2)(C) deprives this court of

jurisdiction unless Torrico’s argument presents a constitutional

claim or question of law.   Although Torrico attempts to cloak her

arguments in terms of a due process violation and incorrect legal

conclusions, she is merely attempting to challenge the DHS’s

particular discretionary decision to place her in expedited

removal proceedings.   See Delgado-Reynua v. Gonzales, 450 F.3d

596, 599-600 (5th Cir. 2006); Hadwani v. Gonzales, 445 F.3d 798,

800-01 (5th Cir. 2006); Flores-Ledezma v. Gonzales, 415 F.3d 375,

379 (5th Cir. 2005).   Thus, this court has no jurisdiction over
                           No. 05-61100
                                -3-

this issue.   See Wilmore v. Gonzales, 455 F.3d 524, 526-29 (5th

Cir. 2006).

     Torrico argues that the DHS Field Office Director violated

her due process rights when he failed to consider her

“supplemental submissions,” her mental and medical condition, her

status as a battered spouse, and her entitlement to protection

under the Violence Against Women Act.     This court has

jurisdiction over this claim.   See 8 U.S.C. § 1252(a)(2)(D).

     Torrico has not, however, shown that she is entitled to

relief on her due process claim.   The supplemental documentary

submissions were appropriately excluded from the administrative

record because they were submitted after the 10-day rebuttal

period.   See 8 C.F.R. § 238.1(c)(1).   With regard to her mental

and medical condition and her status as a battered spouse, the

DHS Director specifically stated that he had considered Torrico’s

response to the charge of removability, which raised these

issues.   Lastly, Torrico’s argument that the DHS Director failed

to give her the protections afforded under the Violence Against

Women Act is raised for the first time in her petition for review

and will not be considered by this court.     See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

Accordingly, the petition for review is DISMISSED IN PART FOR

LACK OF JURISDICTION and DENIED IN PART.